OPINION OF THE COURT
Memorandum.
The order of the Appellate Division should be affirmed.
The trial court did not abuse its discretion in allowing a demonstration in which court officers portrayed the defendant and the victim for the limited purpose of illustrating their relative positions, according to the witness’ testimony, at the time of the shooting (see, People v Acevedo, 40 NY2d 701, 704; Uss v Town of Oyster Bay, 37 NY2d 639, 641). The prosecutor’s attempts to carry the demonstration further were curtailed by the court in response to defendant’s objections and appropriate limiting instructions were given. Under the circumstances, we agree with the courts below that no undue prejudice resulted.
Similarly, to the extent that the prosecutor misstated the law of justification or made other improper comments, the trial court’s instructions for the jury to follow only the court’s instructions on the law and its other curative instructions were sufficient to ensure defendant a fair trial.
Chief Judge Wachtler and Judges Simons, Kaye, Titone, Hancock, Jr., and Bellacosa concur.
Order affirmed in a memorandum.